Citation Nr: 1315955	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  07-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to service connection for arthritis of the hips (claimed as arthritis of the legs).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2008, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge.  He subsequently testified at an additional Travel Board hearing in November 2012 before the undersigned Veterans Law Judge.  A copy of both hearing transcripts has been associated with the claims file.

In January 2009, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In August 2011, the RO granted service connection for degenerative joint disease of the left and right knees and assigned separate 10 percent evaluations effective on September 14, 2005.  The RO also granted service connection for instability of the knees and assigned separate 10 percent evaluations effective on June 18, 2009.  Additionally, the RO granted service connection for calcaneal spurs of the left and right ankles and assigned separate 10 percent evaluations effective on September 14, 2005.  Therefore, the issues of entitlement to service connection for arthritis of the knees and feet are no longer on appeal and there is no need to address them further.  See Grantham v. Brown, 114 F .3d 1156 (1997).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the recent decision of Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) held that the pertinent statutes and implementing regulation regarding Board hearings entitle a claimant to an opportunity for a hearing before all the Board members who will ultimately decide his appeal, and that if the claimant's appeal is assigned to a Board panel in a piecemeal fashion, that claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  See 38 U.S.C.A. §§ 7102(a), 7107(c); 38 C.F.R. § 20.707.

In this case, as noted above, the Veteran presented testimony at two hearings before two different Veterans Law Judges concerning the issues on appeal, and thus, a third Veterans Law Judge must participate in a panel to adjudicate that issue on appeal.  See 38 U.S.C.A. §§ 7102(a); 38 C.F.R. § 19.3.  In a March 2013 letter from the Board, the Veteran was specifically informed that at both Board hearings testimony concerning the issues of entitlement to service connection for arthritis of the back and hips was taken.  In a written statement received in March 2013, the Veteran indicated that he wished to appear at a third hearing via videoconference at his local RO before the third Veterans Law Judge who would be assigned to decide his appeal on the issue addressed at both prior hearings.  Thus, in light of the Court's holding in Arneson, and because the RO schedules Travel Board and videoconference hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing on the issues of entitlement to service connection for arthritis of the back and hips.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


